Citation Nr: 1403135	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides, fuel and/or other chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the Veteran's claims file.  

At the beginning of the appeal, the Veteran was represented by the American Veterans.  In a January 2010 VA Form 21-22, the Veteran appointed the Veterans of Foreign Wars (VFW) as his representative, thereby revoking the earlier power of attorney.  

This matter was previously before the Board in January 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Hypertension was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.  


CONCLUSION OF LAW

Hypertension did not manifest during service or within one-year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through letters dated in June 2007 and July 2008, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the June 2007 and July 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  In addition, the June and July 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, the December 2008 letter informed the Veteran of the evidence necessary to establish service connection as a result of dioxin exposure.  Specifically, this letter indicated that establishing service connection as a result of herbicide exposure required scientific or medical evidence showing that the claimed condition was medically associated with dioxin exposure.  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  In addition, an attempt was made to retrieve pertinent employment and medical records from Exxon Mobil.  In a February 2013 letter, the Appeals Management Center (AMC) asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information forms required in requesting information from Exxon Mobil.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the requested VA Form 21-4142 for these records, and did not otherwise respond to the February 2013 letter, any further efforts to obtain treatment records from Exxon Mobil would be futile.  38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service and post-service treatment records and the Veteran has not contended otherwise.  
The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  In the January 2013 remand instructions, the Board directed the AMC to schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his hypertension.  The Veteran was scheduled for a VA examination in April 2013, and after reviewing the Veteran's claims file, and interviewing and evaluating the Veteran, the VA examiner provided a medical opinion that addressed the questions listed in the January 2013 remand directives.  Accordingly, the requirements of the remand were ultimately accomplished and remand instructions pertaining to the issue on appeal were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that this medical opinion is adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physician reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor her representative, has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his hypertension arose as a result of his exposure to herbicides during his 13-month tour in Vietnam, and/or as a result of his exposure to fuel and other chemicals while hauling petroleum in Germany.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The Veteran's personnel records establish that he was stationed in Vietnam from November 1968 to August 1969.  As such; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  
In addition, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of heavy vehicle operator.  Accordingly, the Board concedes that the Veteran was exposed to vehicle fuel during service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for hypertension.  Turning to the service treatment records, the Board notes that at the July 1966 enlistment examination, the Veteran was shown to have a blood pressure reading of 120/84, and he denied a history of high or low blood pressure in his report of medical history.  The remainder of the Veteran's service treatment records is not only absent for notations of the Veteran's blood pressure findings, but also clear for any indications of, or treatment for, elevated blood pressure, or symptoms analogous to high blood pressure.  At the July 1969 separation examination, the clinical evaluation of the Veteran's heart and vascular system was shown to be normal, and the Veteran was shown to have a blood pressure reading of 120/80.  In addition, the Veteran denied a history of high or low blood pressure on the July 1969 report of medical history.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  The medical evidence of record does not show that the Veteran sought treatment for hypertension immediately following his period of service or for several years thereafter.  In fact, the Veteran was afforded a VA examination in October 1969, at which time, he did not report to experience high or low blood pressure, and was shown to have a blood pressure reading of 126/74.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.  

During his hearing, the Veteran testified that he was informed his blood pressure was "a little bit high" upon starting work at General Electric in 1973.  According to the Veteran, he did nothing about this until approximately four years later, when he started feeling bad at work.  See May 2012 Hearing Transcript (T.), pp. 2-3.  

However, even accepting as true statements made by the Veteran, the evidence does not show that the Veteran sought treatment for hypertension until several years after service.  In addition, the objective medical evidence does not demonstrate a diagnosis of hypertension until many years after his period of active service.  During an initial private treatment session dated in September 1983, the Veteran's physician, E.N., M.D., indicated that the Veteran had been experiencing elevated blood pressure readings for the past four to five years.  After monitoring the Veteran's blood pressure readings for several years, which fluctuated between 160/110 (September 1983), 136/86 (December 1984), 142/78 (November 1985), and 130/90 (April 1987), Dr. N. diagnosed the Veteran as having hypertension in February 1988.  Subsequent records issued by Dr. N., and dated through June 2007, reflect that the Veteran received ongoing treatment and care for his hypertension.  

During a May 2006 treatment visit, Dr. N. noted that the Veteran served in Vietnam at age 20 or 21, and returned "with no history of any family BP [blood pressure], no severe medical problems as far as any kidney failure goes or any type of associated tumors or lesions...."  According to Dr. N., he "did not have any medical reason that [the Veteran] developed this type of increased BP that has been consistent throughout his life."  

In correspondence dated in May 2006, Dr. N. noted that the [Veteran] had [elevated] blood pressure onset at age of 27 years old and now still has [elevated] BP.  There is no family history of severe medical problem that appears to be etiology.  I have no cause for [elevated] BP."  

During a November 2008 VA treatment visit, VA internist, T.W., M.D., noted that the Veteran had been experiencing elevated blood pressure readings since he started receiving treatment at the VA.  According to Dr. W. "[i]t is possible that [the Veteran] developed hypertension prior to discharge from service."  

In a May 2012 report, Dr. N. described the Veteran's medical condition throughout the years and noted that he inherited the Veteran from another primary care physician in September 1983.  According to Dr. N., the Veteran first presented at his office with a history of elevated blood pressure readings that began developing five years prior.  He (Dr. N.) further recounted how after conducting an evaluation and performing diagnostic testing of the Veteran, he discussed the importance of a low sodium and calorie restrictive diet with the Veteran, and recommended an exercise program to help improve his hypertension.  Dr. N. noted that the Veteran's blood pressure readings continued to fluctuate throughout the years.  With respect to how the Veteran's hypertension originated, Dr. N. noted that the Veteran's family history was negative for any indication or signs of hypertension, and concluded that he and the other specialists "cannot say with exact certainty that [the Veteran's] exposure in Vietnam to Agent Orange was the cause of the onset of hypertension crisis but with a negative family history and an individual always physically in great shape I have no other explanation."  

Pursuant to the January 2013 remand, the Veteran was afforded a VA examination in April 2013, at which time he provided his military and medical history and attributed his current hypertension to his exposure to toxic substances, to include herbicides and vehicle fuel, in service.  During the evaluation, the Veteran reported that he was first informed that his blood pressure was 'a little bit high' at the time of his General Electric hiring examination in 1973, but despite recommendations to follow up with a physician immediately, he chose to wait several years before seeking treatment.  According to the Veteran, he was first treated for, and diagnosed as having hypertension by a physician in 1978.  The Veteran denied a family history of hypertension and stated that he had always taken good care of himself in that he followed a healthy diet and maintained a good weight.  The Veteran further stated that he remained physically active throughout his lifetime, and had never been a regular smoker of tobacco or a heavy drinker.  

After reviewing the Veteran's claims file and evaluating the Veteran's current medical condition, the VA examiner diagnosed the Veteran as having hypertension and concluded that it was less likely than not that this disorder had its clinical onset in service, or was otherwise related to the Veteran's military service, to include his conceded exposure to toxic substances such as herbicides and vehicle fuel.  The VA examiner noted that the Veteran's service treatment records were negative for any elevated blood pressure findings and further found no medical evidence to support a causal relationship between the Veteran's exposure to herbicides or vehicle fuel, and the development of his hypertension.  Based on his review of the available medical records, the VA examiner noted that the Veteran's hypertension did not present itself until about four years after his discharge from service.  He further noted that statements made by Dr. N. and Dr. W., which suggested that the Veteran's hypertension could have had its initial onset during his active military duty, were not supported by the medical evidence of record or by the current medical evidence.  

The Board notes that the objective medical evidence reflects that the Veteran has been diagnosed as having hypertension.  In addition, the Board has already conceded the Veteran's in-service exposure to herbicides and vehicle fuel during his military service.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Board acknowledges the May 2006 and May 2012 medical opinions expressed by Dr. N., as well as the November 2008 medical opinion issued by Dr. W., all of which allude to a potential connection between the Veteran's hypertension and service.  However, the Board finds that these opinions also suffer from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus).  Indeed, the November 2008 VA clinician did not explicitly find a relationship between the Veteran's hypertension and service, but rather noted that it is "possible" that the Veteran developed hypertension during service.  This opinion is speculative in nature as the clinician merely indicated that there might be a relationship between the Veteran's hypertension and his service.  The opinions issued by Dr. N. were also speculative in nature, as the bases for his conclusions were always that he has no other explanation as to how the Veteran's hypertension originated.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Conversely, the April 2013 examination report not only includes a physical examination of the Veteran, but also a review of the Veteran's claims file, and a concrete opinion concerning the nature and etiology of the Veteran's diagnosed hypertension.  The April 2013 VA examiner noted that the service treatment records were devoid of any findings or indications of elevated blood pressure readings, and based on his review of the service and post-service treatment records, he found it less likely than not that the Veteran's hypertension was related to his military service, to include his in-service herbicide and vehicle fuel exposure.  In reaching this conclusion, the VA examiner relied on the service and post service treatment records, which suggested that the Veteran's hypertension did not present itself until at least four years after his discharge from service, and further failed to support a causal relationship between the Veteran's exposure to herbicides or vehicle fuel and the subsequent development of his hypertension.  As such, the Board finds the medical opinion of the April 2013 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board notes that the VA examiner specifically addressed the Veteran's contentions as well as the medical opinions issued by Drs. N. and W., based his opinion on a review of the claims folder, including the most pertinent evidence therein such as the service treatment and post-service treatment records, and provided a detailed rationale for his opinion with citations to applicable evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board acknowledges the January 2014 Informal Hearing Presentation, wherein the Veteran, through his representative, contended that the April 2013 VA examination was inadequate for multiple reasons.  According to the Veteran, the April 2013 VA examiner did not address whether the Veteran's hypertension had its onset within one year of discharge.  The Veteran also referenced a 2010 medical report issued by the National Academy of Sciences (NAS), which indicated there to be 'limited or suggestive evidence' of an association between herbicide exposure and the development of hypertension, and noted that the examiner failed to discuss or address these findings in his opinion.  The Veteran also noted that information found on a particular website (www.publichealth.va.gov/epidemiological/studies/vietnam-army-chemical-corps.asp) demonstrates that VA is still conducting studies as to whether a potential connection exists between herbicide exposure and the development of hypertension.  In addition, the Veteran indicated that the examiner did not address the issue of whether the Veteran's hypertension may be linked to exposure to chemicals other than herbicides.  

First, the Board notes that in finding that the Veteran's hypertension did not present until four years after his discharge, and was not caused by his exposure to vehicle fuel or any other environment exposure, the examiner did in fact address 1) whether the Veteran's hypertension had its onset within one year of discharge and 2) whether the Veteran's hypertension was related to his exposure to chemicals other than herbicides.  The Board also acknowledges the 2010 NAS report as well as the aforementioned website referenced by the Veteran, but notes that while these articles recognize the possibility of a connection between herbicide exposure and hypertension, further review of these reports reflect that research is still being conducted to determine whether a clear etiological connection actually exists between the two.  Essentially, a reading of these articles reflects that no definite conclusions have been drawn associating herbicide exposure to the subsequent development of hypertension.  Indeed, neither the report nor the website referenced by the Veteran establish a clear and definitive link between exposure to herbicides and various chemicals and a diagnosis of hypertension.  As such, the fact that the VA examiner did not reference or address these articles does not invalidate his conclusions, nor does it render his opinion inadequate.  

The Board has also considered the Veteran's contentions that a relationship exists between his current hypertension and service.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, although the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms akin to that of elevated blood pressure and hypertension, he is not competent to comment on the etiology of such a disorder.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms he experienced while in service and after service because such actions come to him through him senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current hypertension and exposure to herbicides and various chemical agents in service, do not constitute competent medical evidence on which the Board can make a service connection determination.  

As for the Veteran's complaints of continuing symptoms since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his hypertension had its onset in service, and he has continued to experience elevated blood pressure since his separation from service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that he has experienced elevated blood pressure since his years in service, the record discloses more than fourteen years from the time the Veteran separated from active service and the first medical evidence of record indicating that he was experiencing elevated blood pressure readings in September 1983.  Indeed, the Veteran was seen and evaluated by Dr. N. for several years before he was diagnosed with hypertension in February 1988, nearly nineteen years after his separation from service.  The Board acknowledges statements made by the Veteran indicating that elevated blood pressure readings were fist identified at the time he started his post-service employment at General Electric in 1973.  The Board further acknowledges the Veteran's statements indicating that he was first diagnosed with having hypertension in 1978.  Even accepting these statements as true, the record is absent any evidence demonstrating that the Veteran exhibited or experienced elevated blood pressure reading until four years after service.  In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue either four, fourteen, or nineteen years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Moreover, the Board notes that the Veteran had the opportunity to file a claim for this disability given the fact that he filed a claim for other noted disabilities in 1969, however he chose not to.  The fact that the Veteran underwent medical examinations and evaluations soon after his separation but failed to mention or exhibit elevated blood pressure readings weighs against his credibility.  The Board finds it likely that if hypertension was present, it would have been discovered during a physical work-up.  As such, his claim of continuous symptoms since service is not credible.  

For these reasons, the Board finds that the most probative evidence shows that the Veteran's hypertension was not present during service or for several years thereafter, nor is it causally related to his active service, to include his exposure to herbicides and vehicle fuel in service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides, fuel and/or other chemicals, is denied



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


